DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Acknowledgment is made of applicant's Preliminary Amendment, filed 13 October 2020. The changes and remarks disclosed therein were considered.
Claims 2-3, 11, 20 have been canceled by Preliminary Amendment. Therefore, claims 1, 4-10, 12-19, 21 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2018-0022968   02/26/2018   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 07/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 07/28/2020. These drawings are review and accepted by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the phrase “comprising” in page 36, line 4, which is implied.
The abstract of the disclosure is objected to because it exceeds 150 words in length. See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
Claims 1, 4-10, 12-19, 21 would be allowable if corrected to overcome the objections set forth above.
The following is an examiner’s statement of reasons for allowance:

Per claim 1 (and its dependent claims 4-9), there is no teaching, suggestion, or motivation for combination in the prior art to a nonvolatile memory device comprising: a memory cell region including a first metal pad; a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad; a memory cell array, in the memory cell region, comprising a plurality of memory cells, a plurality of word lines and a bit line connected to the memory cells, wherein each memory cell is connected to one of the word lines; a voltage generator, in the peripheral circuit region, supplying a plurality of supply voltages to the memory cell array; a control logic circuit, in the peripheral circuit region, programming a selected one of the memory cells connected to a selected one of the word lines into a first program state by controlling the voltage generator; and a verify circuit, in the peripheral circuit region, controlling a verify operation on the memory cell array by controlling the voltage generator, wherein the verify circuit controls a word line voltage applied to at least one unselected word line not to be programmed among the plurality of word lines in the verify operation to be different from a read voltage level of a read voltage applied in a read operation of the nonvolatile memory and controls a bit line voltage applied to the bit line in the read operation, wherein the at least one unselected word line comprises a first word line located directly above a selected word line to be programmed and a second word line located 
Per claim 10 (and its dependent claims 12-15), there is no teaching, suggestion, or motivation for combination in the prior art to a nonvolatile memory system comprising a memory controller and a nonvolatile memory device, the nonvolatile memory system comprising: the memory controller outputting a command and an address to the nonvolatile memory device to access data from of the nonvolatile memory device; and the nonvolatile memory device storing the data based on control of the memory controller, the nonvolatile memory device comprising: a memory cell region including a first metal pad; a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad; a memory cell array, in the memory cell region, comprising a plurality of memory cells, a plurality of word lines and a bit line connected to the memory cells, wherein each memory cell is connected to one of the word lines; a voltage generator, in the peripheral circuit region, supplying a plurality of voltages to the memory cell array; a control logic circuit, in the peripheral circuit region, programming a selected one of the memory cells into a first program state by controlling the voltage generator in response to a program command of the memory controller; and a verify circuit, in the peripheral circuit region, controlling performance of a verify operation on the memory cell array by controlling the voltage generator in response to the program command, wherein the verify circuit controls a word line voltage applied to at least one unselected word line not to be programmed among the plurality of 
Per claim 16 (and its dependent claims 17-19, 21), there is no teaching, suggestion, or motivation for combination in the prior art to a method of operating a nonvolatile memory device comprising a plurality of memory cells connected to a bit line, where each memory cell is connected to one of a plurality of word lines, the method comprising: performing a first program operation by applying a first program voltage to a selected one of the word lines connected to a selected one of the memory cells to be programmed; and performing a first verify operation by sequentially applying a plurality of different and decreasing first verify voltages  to the selected word line and applying a first bit line voltage to the bit line, wherein the first bit line voltage has a higher voltage level than a read voltage applied to the bit line in a read operation of the nonvolatile memory device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/            Primary Examiner, Art Unit 2825